DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive and/or moot in view of updated rejection below.
With regards to the prior 102/103 rejections Applicants arguments are moot in view of the updated rejection below. 

Claim Rejections - 35 USC § 112a
Claim 1-5, 10, 14, 16-18,25, 29, 31, 33, 43, 45-46, 53-54, 60 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The independent claims (1, 16, 31, 45, 54) recite “determining the breathing rate based on a combination of the first and second estimates” however there is no support for this in the specification. The specification recites that a respiration estimate may be determined by using sound ([0072]-[0073]) or alternatively a respiration estimate may be determined by using motion from the PIR ([0074]-[0075]). The specification does not recite combining the two nor does it recite how that would be done. 

Also, as to how the combination would be done. The independent claims recite variations of “determining the breathing rate based on a combination of the first and second estimates” without disclosing how the combined respiration rate is determined. The claims recite a functional intent, to determine a combined respiration rate event, without disclosing how the intent is achieved in the spec. 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-18, 25, 29, 31, 33, 43, 45-46, 53-54, 60  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 recites “a blanket used by the subject and including at least one of one or more microphones and one or more accelerometer sensors configured to generate first signals; one or more pyroelectric infrared (PIR) sensors configured to generate second signals; and a wireless transmitter communicatively coupled to the blanket and the one or more PIR sensors automatically transmitting the first and second signals to a processor”. This is unclear as it appears to be reciting the PIR sensors is transmitting the first and second signals but the first signals don’t come from the PIR sensors. 

Claims 16, 31, 45, 54 recite “wireless transmitter automatically transmitting the first and second signals to a processor” however, as the PIR and microphone/accelerometer do not have to be on the same blanket (i.e. using the same transmitter) in many interpretations it would appear that this would need more than one transmitter. Applicants may be thinking of the receiving end as in the wireless receiver receiving signals from the plurality of sensors at a single receiver (or transceiver) which is wired to the processor but it recites “transmitter” which would tend to indicate the sending side.  

Claim Rejections - 35 USC § 102/103
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Erden (Fatih Erden et al. (2016). Breathing detection based on the topological features of IR sensor and accelerometer signals. 1763-1767. 10.1109/ACSSC.2016.7869685. viewed on 7/13/22) hereinafter Erd or, in the alternative, under 35 U.S.C. 103 as obvious over Erd in view of Chan (Alexander Chan et al., US 20140228692) hereinafter Chan.
 Regarding claim 1, an interpretation of Erd discloses a method of monitoring a subject in a sleep or resting state, comprising: 
obtaining first signals from one or more pyroelectric infrared (PIR) sensors (Section II System description including Section 2A PIR Sensor and Fig. 2a); 
obtaining second signals from at least one of: one or more accelerometer sensors (Section II System description including Section 2B Accelerometer Sensor and Fig. 2b); 
automatically transmitting the first and second signals to a processor (Section II System description); 
using the processor, determining a first estimate of a breathing rate of the subject based on the first signals (Section II System description including Section 2A PIR Sensor and Fig. 2a); 
using the processor, determining a second estimate of the breathing rate based on the second signals (Section II System description including Section 2B Accelerometer Sensor and Fig. 2b); 
determining the breathing rate based on a combination of the first and second estimates (Section II System description and Section III; it recites fusing the data to determine if is a regular respiration rate); 
using the processor, detecting one or more patterns in the first and second signals to determine one or more physiological and/or biological parameters including at least the breathing rate (Section II System description and Section III).

In the alternative, if is determined Oak in view of Erd does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Chan teaches determining the breathing rate based on a combination of respiration rates from a plurality of modalities estimates ([0016]-[0017], [0057]);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the respiration determination using PIR and accelerometers as recited by Erd to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 10, 16-18, 25, 31, 45-46, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Oakhill (Timothy Oakhill, US 20110224510) hereinafter Oak in view of Erd or, in the alternative, Oak in view of Erd in further view of Chan. 
Regarding claim 1, an interpretation of Oak discloses a method of monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
obtaining second signals from at least one of one or more microphones and one or more accelerometer sensors ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); 
automatically transmitting the obtained signals to a processor ([0034], [0036], [0045] see also [0042]-[0044], [0048], [0063], [0082]); and 
using the processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]), detecting one or more patterns in the second signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose obtaining first signals from one or more pyroelectric infrared (PIR) sensors; using the processor, determining a first estimate of a breathing rate of the subject based on the first signals; using the processor, determining a second estimate of the breathing rate based on the second signals; determining the breathing rate based on a combination of the first and second estimates; detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erd teaches obtaining first signals from one or more pyroelectric infrared (PIR) sensors (Section II System description including Section 2A PIR Sensor and Fig. 2a); using the processor, determining a first estimate of a breathing rate of the subject based on the first signals (Section II System description including Section 2A PIR Sensor and Fig. 2a); using the processor, determining a second estimate of the breathing rate based on the second signals (Section II System description including Section 2B Accelerometer Sensor and Fig. 2b); determining the breathing rate based on a combination of the first and second estimates (Section II System description and Section III; it recites fusing the data to determine if is a regular respiration rate); detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section II System description including Section 2A PIR Sensor and Section 2B Accelerometer Sensor and Fig. 2a-2b); Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Results section). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erd which is the use of a known technique to improve similar devices (methods, or products) in the same way.
In the alternative, if is determined Oak in view of Erd does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erd in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erd Section II System description, Section III Method);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erd to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

 Regarding claim 2, an interpretation of Oak further discloses wherein at least a subset of the at least one of the one or more microphones, one or more accelerometers sensors are incorporated as part of a blanket used by the subject ([0032] including “Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors . . . sensors may be disposed on or in other bedclothes, such as sheets, comforters, blankets, quilts, pillows, and/or pillow covers.”).

Regarding claim 3, an interpretation of Oak discloses the above in claim 1 and further discloses wherein the one or more microphones detect ambient sounds as well as sounds from the subject ([0063] see also [0025]-[0026]; Examiner notes a microphone would gather all noises regardless of them being ambient or from the user). In the alternative if it is deemed that the noise does not include “ambient sounds” it would be obvious to try including ambient/environmental sound as one of the environmental signals which are gathered; as there are a limited amount of environmental factors light, sound, humidity, temperature of which sound/noise is one and gathering environmental sound as a factor it can be predictably gathered with a reasonable expectation of success using a microphone which are recited in the Oak.

 Regarding claim 10, an interpretation of Oak further discloses wherein the one or more accelerometer sensors ([0032]) generate an analog time-varying signal according to the motion of the subject's body ([0025], [0032], [0039], [0043]-[0044], [0060]).

 Regarding claim 16, an interpretation of Oak further discloses a system for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
at least one of one or more microphones and one or more accelerometer sensors configured to generate second signals ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); and 
a wireless transmitter automatically transmitting the sensor signals to a processor ([0034], [0036], [0045] see also [0042]-[0044], [0048], [0063], [0082]), 
wherein the processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]) is configured to detect one or more patterns in the obtained second signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose one or more pyroelectric infrared (PIR) sensors configured to generate first signals; determining a first estimate of a breathing rate of the subject based on the first signals; determining a second estimate of the breathing rate based on the second signals; determining the breathing rate based on a combination of the first and second estimates; detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erd teaches one or more pyroelectric infrared (PIR) sensors configured to generate first signals (Section II System description including Section 2A PIR Sensor and Fig. 2a);  determining a first estimate of a breathing rate of the subject based on the first signals (Section II System description including Section 2A PIR Sensor and Fig. 2a);  determining a second estimate of the breathing rate based on the second signals (Section II System description including Section 2B Accelerometer Sensor and Fig. 2b); determining the breathing rate based on a combination of the first and second estimates (Section II System description and Section III; it recites fusing the data to determine if is a regular respiration rate); detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section II System description including Section 2A PIR Sensor and Section 2B Accelerometer Sensor and Fig. 2a-2b); Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Results section). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erd which is the use of a known technique to improve similar devices (methods, or products) in the same way.
In the alternative, if is determined Oak in view of Erd does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erd in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erd Section II System description, Section III Method);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erd to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

 Regarding claim 17, an interpretation of Oak further discloses wherein at least a subset of the at least one of the one or more microphones, one or more PIR sensors and one or more accelerometers sensors are incorporated as part of a blanket used by the subject ([0032] including “Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors . . . sensors may be disposed on or in other bedclothes, such as sheets, comforters, blankets, quilts, pillows, and/or pillow covers.”).

Regarding claim 18, an interpretation of Oak discloses the above in claim 16 and further discloses wherein the one or more microphones detect ambient sounds as well as sounds from the subject ([0063] see also [0025]-[0026]; Examiner notes a microphone would gather all noises regardless of them being ambient or from the user). In the alternative if it is deemed that the noise does not include “ambient sounds” it would be obvious to try including ambient/environmental sound as one of the environmental signals which are gathered; as there are a limited amount of environmental factors light, sound, humidity, temperature of which sound/noise is one and gathering environmental sound as a factor it can be predictably gathered with a reasonable expectation of success using a microphone which are recited in the Oak. 

 Regarding claim 25, an interpretation of Oak further discloses wherein the one or more accelerometer sensors ([0032]) generate an analog time-varying signal according to the motion of the subject's body ([0025], [0032], [0039], [0043]-[0044], [0060]).

Regarding claim 31, an interpretation of Oak discloses a system for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
a blanket used by the subject and including at least one of one or more microphones and one or more accelerometer sensors configured to generate first signals ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); 
a wireless transmitter communicatively ([0034], [0036], [0045] see also [0032], [0042]-[0044], [0048], [0063], [0082], Figs. 1, 3) coupled to the blanket automatically transmitting sensor signals ([0032], [0034], [0036] see also [0042]-[0044], [0048], [0063], [0082], Figs. 1, 3), 
wherein the processor is configured to detect one or more patterns in the first signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose one or more pyroelectric infrared (PIR) sensors configured to generate second signals;  determining a first estimate of a breathing rate of the subject based on the first signals;  determining a second estimate of the breathing rate based on the second signals; determining the breathing rate based on a combination of the first and second estimates; detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erd teaches one or more pyroelectric infrared (PIR) sensors configured to generate second signals (Section II System description including Section 2A PIR Sensor and Fig. 2a);  determining a first estimate of a breathing rate of the subject based on the first signals (Section II System description including Section 2A PIR Sensor and Fig. 2a);  determining a second estimate of the breathing rate based on the second signals (Section II System description including Section 2B Accelerometer Sensor and Fig. 2b); determining the breathing rate based on a combination of the first and second estimates (Section II System description and Section III; it recites fusing the data to determine if is a regular respiration rate); detecting one or more patterns in the obtained second signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section II System description including Section 2A PIR Sensor and Section 2B Accelerometer Sensor and Fig. 2a-2b); Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Results section). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erd which is the use of a known technique to improve similar devices (methods, or products) in the same way.
In the alternative, if is determined Oak in view of Erd does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erd in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erd Section II System description, Section III Method);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erd to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

 Regarding claim 45, an interpretation of Oak discloses blanket for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
at least one of: one or more microphones, and one or more accelerometer sensors configured to generate second signals when the blanket is used by the subject ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); and 
a wireless transmitter automatically transmitting the obtained signals to ([0034], [0036], [0045] see also [0042]-[0044], [0048], [0063], [0082]) a processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]), 
wherein the processor is configured to detect one or more patterns in the second signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose one or more pyroelectric infrared (PIR) sensors configured to generate second signals;  determining a first estimate of a breathing rate of the subject based on the first signals;  determining a second estimate of the breathing rate based on the second signals; determining the breathing rate based on a combination of the first and second estimates; detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erd teaches one or more pyroelectric infrared (PIR) sensors configured to generate first signals (Section II System description including Section 2A PIR Sensor and Fig. 2a);  determining a first estimate of a breathing rate of the subject based on the first signals (Section II System description including Section 2A PIR Sensor and Fig. 2a);  determining a second estimate of the breathing rate based on the second signals (Section II System description including Section 2B Accelerometer Sensor and Fig. 2b); determining the breathing rate based on a combination of the first and second estimates (Section II System description and Section III; it recites fusing the data to determine if is a regular respiration rate); detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section II System description including Section 2A PIR Sensor and Section 2B Accelerometer Sensor and Fig. 2a-2b); Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Results section). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erd which is the use of a known technique to improve similar devices (methods, or products) in the same way.
In the alternative, if is determined Oak in view of Erd does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erd in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erd Section II System description, Section III Method);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erd to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

Regarding claim 46, an interpretation of Oak discloses the above in claim 45 and further discloses wherein the one or more microphones detect ambient sounds as well as sounds from the subject ([0063] see also [0025]-[0026]; Examiner notes a microphone would gather all noises regardless of them being ambient or from the user). In the alternative if it is deemed that the noise does not include “ambient sounds” it would be obvious to try including ambient/environmental sound as one of the environmental signals which are gathered; as there are a limited amount of environmental factors light, sound, humidity, temperature of which sound/noise is one and gathering environmental sound as a factor it can be predictably gathered with a reasonable expectation of success using a microphone which are recited in the Oak.

Regarding claim 54, an interpretation of Oak discloses an apparatus for monitoring a subject in a sleep or resting state (abstract, [0032]), comprising: 
one or more accelerometer sensors configured to generate second signals ([0032] including “sensors 106 and 108 may be configured to measure movement, pressure, weight, stress/strain, temperature, humidity, light, noise, heart rate, breathing, blood oxygenation, blood pressure, time in bed, total time slept, and/or other suitable parameters related to sleep and sleep quality . . . Sensors 106 and 108 may be any conventional sensor used to measure any of the above parameters, such as weight sensors, temperature sensors, humidity sensors, microphone/noise sensors, accelerometers, and/or other suitable sensors” see also [0036], [0039], [0042]-[0043], [0058]); and 
a wireless transmitter communicatively coupled sensors including to the one or more accelerometers and configured to automatically transmit the sensor signals to a processor ([0034], [0036], [0045] see also [0042]-[0044], [0048], [0063], [0082]), 
wherein the processor ([0034], [0036] see also [0042]-[0046], [0063]-[0064], [0082]) is configured to detect one or more patterns in the obtained signals to determine one or more physiological and/or biological parameters including at least one of breathing rate, sleep quality and/or sleep architecture ([0032], [0060], [0063]).

An interpretation of Oak may not explicitly disclose one or more pyroelectric infrared (PIR) sensors configured to generate second signals;  determining a first estimate of a breathing rate of the subject based on the first signals;  determining a second estimate of the breathing rate based on the second signals; determining the breathing rate based on a combination of the first and second estimates; detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of heart rate, the breathing rate, wheezing, sleep quality and/or sleep architecture.
However, in the same field of endeavor (medical devices), Erd teaches one or more pyroelectric infrared (PIR) sensors configured to generate first signals (Section II System description including Section 2A PIR Sensor and Fig. 2a);  determining a first estimate of a breathing rate of the subject based on the first signals (Section II System description including Section 2A PIR Sensor and Fig. 2a);  determining a second estimate of the breathing rate based on the second signals (Section II System description including Section 2B Accelerometer Sensor and Fig. 2b); determining the breathing rate based on a combination of the first and second estimates (Section II System description and Section III; it recites fusing the data to determine if is a regular respiration rate); detecting one or more patterns in the obtained first signals to determine one or more physiological and/or biological parameters including at least one of the breathing rate (Section II System description including Section 2A PIR Sensor and Section 2B Accelerometer Sensor and Fig. 2a-2b); Also determining a combined respiration rate also covers the determination of a respiration rate based on patterns of the first and second signals.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the sensing, wireless transmission of signals to the processor and analysis as recited in Oak to include PIR sensor for determining respiration because it increases the robustness of the signal for more accurately determining the respiration rate for various positions (see Results section). Furthermore, it is merely combining the data gathering of sensors in the bedding or mattress and analysis for physiological parameters as recited by Oak with the PIR sensor and combining readings from two respiration sources as recited in Erd which is the use of a known technique to improve similar devices (methods, or products) in the same way.
In the alternative, if is determined Oak in view of Erd does not render obvious determining the breathing rate based on a combination of the first and second estimates.
However, in the same field of endeavor (medical devices), Erd in view of Chan teaches determining the breathing rate based on a combination of the first and second estimates (Chan [0016]-[0017], [0057]; Erd Section II System description, Section III Method);
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified respiration determination using PIR and sensors in the bedding or mattress as recited by the combination of Oak in view of Erd to include combining respiration rates from various modalities as recited in Chan because determining a combined respiration rate based on respiration rates from plurality of different sensing modalities improves accuracy over any single approach ([0016]).

Claim Rejections - 35 USC § 103
Claim 4, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view Erd in further view of Vugt (Henriette Christine Van Vugt et al., US 20130289432) hereinafter Vugt or, in the alternative, under 35 U.S.C. 103 over Oak in view Erd in further view of Chan and Vugt.
 Regarding claim 4, an interpretation of Oak discloses the above in claim 1 and further discloses two or more microphones ([0032]), determining the breathing rate of the subject using the respiration sounds ([0039], [0060]).
An interpretation of Oak may not explicitly disclose adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal.
However, in the same field of endeavor (medical devices), Vugt teaches adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal ([0021], [0037]-[0038]); and 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oak with its data gathering and data processing to include the noise reduction as recited in Vugt because it provides the a better signal of the respiration for analysis ([0005]-[0006], [0021]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; the plurality of microphones and processor of Oak with the specific processing (noise reduction) as taught by Vugt to achieve the predictable result of a respiration signal which has less noise that the signal initially captured. 

Regarding claim 33, an interpretation of Oak discloses the above in claim 31 and further discloses two or more microphones ([0032]), determining the breathing rate of the subject using the respiration sounds ([0039], [0060]).
An interpretation of Oak may not explicitly disclose adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal.
However, in the same field of endeavor (medical devices), Vugt teaches adaptively subtracting, using a noise cancellation algorithm, the obtained sound signals of two or more microphones from each other to extract components corresponding to respiration sounds from the aggregate sound signal ([0021], [0037]-[0038]); and 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Oak with its data gathering and data processing to include the noise reduction as recited in Vugt because it provides the a better signal of the respiration for analysis ([0005]-[0006], [0021]). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; the plurality of microphones and processor of Oak with the specific processing (noise reduction) as taught by Vugt to achieve the predictable result of a respiration signal which has less noise that the signal initially captured. 

Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view Erd in further view of Michiels (Nick Michiels et al., JAMF-based Representation for Computational Lung Sound Analysis. November 2015. 10.1109/ICSENS.2015.7370198.) hereinafter Mich or, in the alternative, under 35 U.S.C. 103 over Oak in view Erd in further view of Chan and Mich. 
 Regarding claim 5, an interpretation of Oak discloses the above in claim 1. An interpretation of Oak may not explicitly disclose wherein wheezing is detected using Goertzel's algorithm.
However, in the same field of endeavor (medical devices), Mich teaches wherein wheezing is detected using Goertzel's algorithm (I Introduction and III Joint Acoustic- and Modulation Frequency).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include sound analysis using the Goertzel algorithm analysis as recited in Mich because doing so is useful in the automatic computational analysis of sounds (III. Joint acoustic- and modulation frequency; IV. Conclusion). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; the plurality of microphones and processor of Oak with the specific processing as taught by Mich to achieve the predictable result detecting wheezing.

Claim Rejections - 35 USC § 103
Claim 14, 29, 43, 53, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oak in view Erd in further view of Stoian (Alexandru Stoian et al., US 20130331662) hereinafter Sto or, in the alternative, under 35 U.S.C. 103 over Oak in view Erd in further view of Chan and Sto.
 Regarding claim 14, an interpretation of Oak discloses the above in claim 1 and further discloses generating at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]). 
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

 Regarding claim 29, an interpretation of Oak discloses the above in claim 16 and further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]).
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Regarding claim 43, an interpretation of Oak discloses the above in claim 31 and further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0055], [0060] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0060] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Regarding claim 53, an interpretation of Oak discloses the above in claim 45 and further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]).
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Regarding claim 60, an interpretation of Oak discloses the above in claim 54 and further discloses wherein the processor is further configured to generate at least one of an audio output, a visual output, an alert message, a report or any combinations thereof ([0057], [0064], [0069], [0074], [0076]).
An interpretation of Oak may not explicitly disclose generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds.
However, in the same field of endeavor (medical devices), Sto teaches generating output upon determining that values of the determined physiological and biological parameters are beyond corresponding thresholds ([0055], [0059]-[0061] see also [0053]-[0054]) for the purpose of notifying a user that their parameters outside thresholds.
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and data processing of Oak to include the alarms as discussed in Sto to provide a notification of a user of an alarm condition when their readings are outside of thresholds ([0053], [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5309921 to Kisner et al. see Figs. 1-2, Abstract, Col 8:7-33 discloses a PIR sensor for respiration; Lady Ada, PIR Motion Sensor Overview, https://learn.adafruit.com/pir-passive-infrared-proximity-motion-sensor, first posted, 1/28/14, viewed on 1/8/22 see also the How PIR works and not just the over view. Furthermore, pyroelectric is a subset of piezoelectric; Hermanne (Jean-Philippe Hermanne, US 20150148683) teaches one or more pyroelectric infrared (PIR) sensors and transmitting obtained signals to the processor ([0003], [0029]-[0030] see also [0031]-[0034], [0041]-[0042], [0047], [0071]-[0073], [0078]); US 10568565 to Kahn et al. see fig. 2A-2B discloses PIR and in-bed/worn sensors wireless transmitting data to user device or cloud for analysis; US 20170172415 to Wik et al. see [0032] recites sensor units 104 including accelerometer and PIR to monitor physiological elements; WO 2005020815 to Hermanne et al see Fig. 1 .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	18 July 2022